Title: From Thomas Jefferson to Jacob Gerrit Diriks, 15 June 1789
From: Jefferson, Thomas
To: Diriks, Jacob Gerrit



Sir
Paris June 15. 1789.

In answer to your favor of the 7th. instant I have the honor to inform you that such foreign officers only are to be paid here as are named in a list sent from the Treasury board and that on examination of that list I do not observe your name on it. There are 33 persons in it, but I am not able to say to what corps they belonged. I have the honor to be Sir Your most obedt. humble servt.,

Th: Jefferson

